Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Robert Coyle, Appellant                                  Appeal from the County Civil Court at Law
                                                         No. 4 of Harris County, Texas (Tr. Ct. No.
No. 06-21-00090-CV            v.                         1154930).         Memorandum       Opinion
                                                         delivered by Justice Stevens, Chief Justice
Bayou City Partners, LLC, Thomas F.
Miller, Kenneth Manfredi and Theodore                    Morriss and Justice Carter* participating.
Birdsong Bowles, Appellees                               *Justice Carter, Retired, Sitting by
                                                         Assignment.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Robert Coyle, pay all costs incurred by reason of this
appeal.
                                                         RENDERED FEBRUARY 9, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk